Per Curiam.

This action is on a promissory note. On the trial it developed that the note was lost and could not be produced.
Over the objection and exception of defendant’s counsel, the paying teller of the Nassau National Bank was permitted to testify to a statement of the contents of the note contained in a record *301made, not by him, but by a notary connected with the bank. This testimony was incompetent, and should have been excluded.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Guy, Gavegan and Mitchell, JJ.
Judgment reversed and new trial ordered.